977 F.2d 566
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Richard SHAW, Defendant, Appellant.
No. 92-1718.
United States Court of Appeals,First Circuit.
October 9, 1992

Appeal From the United States District Court for the District of Massachusetts
Richard A. Shaw, on brief pro se.
A. John Pappalardo, United States Attorney, and Tobin N. Harvey, Assistant United States Attorney, on brief for appellee.
D.Mass.
AFFIRMED
Before Breyer, Chief Judge, Torruella and Selya, Circuit Judges.
Per Curiam.


1
The terms of this court's remand did not call for an evidentiary hearing, but rather for the sentencing judge simply to review the matter and state what his original sentencing intention was.  Consequently, the sentencing judge did not err in refusing to hold an evidentiary hearing, to appoint counsel, or to recuse himself.


2
Affirmed.